UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4061


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT RAMON CHATMAN,

                  Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge (1:05-cr-00384-JAB-2)


Submitted:    July 31, 2009                 Decided:   August 18, 2009


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for
Appellant.    Angela Hewlett Miller, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert     Ramon      Chatman    appeals     from     the     120-month

sentence     imposed     following    his   guilty      plea,    pursuant      to    a

written plea agreement, to one count of conspiracy to distribute

fifty grams or more of a mixture and substance containing a

detectable      amount     of     cocaine    base,      in   violation        of     21

U.S.C. § 846 (2006).            Chatman’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there are no meritorious grounds for appeal, but questioning

whether    Chatman’s     sentence    was    reasonable.         Chatman    has      not

filed a pro se brief, although he was informed of his right to

do so.    Finding no reversible error, we affirm.

            Consistent with United States v. Booker, 543 U.S. 220

(2005), the district court is required to follow a multi-step

process    at   sentencing.        First,   it   must    calculate      the   proper

sentencing range prescribed by the Guidelines.                   Gall v. United

States, 552 U.S. 38, ___, 128 S. Ct. 586, 596 (2007); see also

United States v. Abu Ali, 528 F.3d 210, 260 (4th Cir. 2008).                         It

must then consider that range in light of the parties’ arguments

regarding the appropriate sentence and the factors set out in 18

U.S.C. § 3553(a) (2006), before imposing its sentence.                         Gall,

128 S. Ct. at 596; see also Abu Ali, 528 F.3d at 260.

            We review the district court’s sentence for abuse of

discretion.     Gall, 128 S. Ct. at 591.          First, we must ensure the

                                        2
district        court     did    not    commit      any      “significant             procedural

error,”    such     as       failing    to    properly       calculate          the     advisory

Guidelines sentence, consider the 18 U.S.C. § 3553(a) factors,

or adequately explain the sentence.                      Id. at 597.            Once we have

determined there is no procedural error, we must consider the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                   Gall, 128 S. Ct. at 597.                  If

the sentence imposed is within the appropriate Guidelines range,

we consider it on appeal to be presumptively reasonable.                                  United

States     v.     Go,     517    F.3d    216,      218      (4th       Cir.     2008).         The

presumption may be rebutted by a showing “that the sentence is

unreasonable       when       measured       against      the      §    3553(a)        factors.”

United    States        v.   Montes-Pineda,        445      F.3d       375,   379     (4th    Cir.

2006) (internal quotation marks and citation omitted).

            Our review of the record reveals that the district

court     considered         the    Guidelines         as     advisory          and     properly

calculated       Chatman’s       applicable        Guidelines          range,    taking       into

account     the     ten-year       statutory        mandatory           minimum        sentence.

Furthermore,             Chatman’s           within-Guidelines                sentence         is

presumptively reasonable on appeal and Chatman has not rebutted

that presumption.               Critically, because the Government did not

move for a downward departure to reflect substantial assistance,

the     district        court    had    no     authority        to      depart        below   the

mandatory minimum.              See 18 U.S.C. § 3553(e); Melendez v. United

                                               3
States, 518 U.S. 120, 125-26 (1996).               Therefore, we find that

the district court committed no reversible error in sentencing

Chatman to 120 months’ imprisonment.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Chatman’s conviction and sentence.                       This

court requires that counsel inform Chatman, in writing, of his

right to petition the Supreme Court of the United States for

further review.        If Chatman requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may   move    in   this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Chatman.         We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid   the

decisional process.


                                                                       AFFIRMED




                                        4